Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.  Applicant's amendment, filed 01/13/21  is  acknowledged.

Claims 1-3, 6, 8-13, 16, 17, 84-85  are pending. 


 Claims 1-3, 6, 8-13, 16, 17, 84-85  read on a method for expanding  T cells in the medium comprising Il-15 and/or IL-2 in vitro are under consideration in the instant application.


The following new ground of rejection is necessitated by the amendment filed on 01/13/21


2. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3. Claim(s) 1-3, 6, 8-13, 16, 17, 84-85  are rejected under 35 U.S.C. 103 as obvious over US Patent 9499788, or 8012466 or US Patent Application 20170107490 each in view of newly cited Seo Wonhyo et al ( Hepatology, 2014,v.60 pp575A).

Applicant asserts that newly amended claim 1 now recite that the lymphocytes are cultured in the absence of exogenously added T cell receptor pathway agonist. None of the prior art references recited said feature.

Newly cited Wonhyo et al.,  teach  a method for expanding   T cells in vitro comprising culturing   said lymphocytes in the presence or absence exogenously added T cell receptor pathway agonist. ( see entire document).

KSR International Co v Teleflex Inc., 550U.S.-, 82 USPQ2d 1385, 2007).

Thus,  it would have  been obvious  to one of the ordinary skill in the art before the effective filing date of the claimed invention to culture  T cells in vitro in the absence of exogenously added T cell receptor pathway agonist with a reasonable expectation of success because the prior art suggests successful culturing  T cells in vitro with or without exogenously added T cell receptor pathway agonist. 

It is well settled that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) (determination of suitable dosage amounts in diuretic compositions considered a matter of routine experimentation and therefore obvious).


As has been stated previously, US Patent ‘788 teaches a method for expanding  T cells in vitro comprising culturing  lymphocytes obtained from non-hematopoietic tissue in the presence of IL-15 and/or IL-2. ( see entire document, paragraphs  6, 34,  in particular).

US Patent ‘466 teaches a method for expanding  T cells in vitro comprising culturing  lymphocytes obtained from non-hematopoietic tissue in the presence of IL-15 and/or IL-2. ( see entire document, paragraphs  128, 134  in particular).

US Patent  Application ‘490 teaches a method for expanding  T cells in vitro comprising culturing  lymphocytes obtained from non-hematopoietic tissue in the presence of IL-15 and/or IL-2. ( see entire document, paragraphs  0017, 0019, 0073,  0164, 0247  in particular).


Claims 17  and 85 are included because said structural properties would be inherent properties of the recited  T cells obtained from non-hematopoietic tissue. Since the office does not have a laboratory to test the reference  T cells,  it is applicant’s burden to show that the reference antibodies do not bind to SEQ ID NOS: 2 and 4 or to denatured sequences as recited in the claims.  See In re Best, 195 USPQ 430, 433 (CCPA 1977); In re Marosi, 218 USPQ 289, 292-293 (Fed. Cir. 1983); In re Fitzgerald et al., 205 USPQ 594 (CCPA 1980).  

Claims  16 and 84  are  included because it would be conventional and within the skill of the art to : (i) determine the optimum source of obtaining  T cells.  Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or  In re Aller, 220 F2d 454,456,105 USPQ 233; 235 (CCPA 1955).  see MPEP §  2144.05 part II A.

    From the teachings of the references, it was apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 

Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 


4. No claim is allowed.


5. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609(B)(2)(i).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.



6. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michail Belyavskyi whose telephone number is 571/272-0840.  The examiner can normally be reached Monday through Friday from 9:00 AM to 5:30 PM.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker  can be reached on 571/ 272-3181

The fax number for the organization where this application or proceeding is assigned is 571/273-8300

     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR 

/MICHAIL A BELYAVSKYI/Primary Examiner, Art Unit 1644